Citation Nr: 0007040	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-32 625A	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error in the May 14, 
1982 Board of Veterans' Appeals (Board) decision which denied 
an increased evaluation for the service-connected anxiety and 
depressive neurosis (now diagnosed as post traumatic stress 
disorder [PTSD]) and which denied entitlement to a total 
disability evaluation due to individual unemployability based 
on service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to October 
1970.

This matter is currently before the Board on motion by the 
appellant as to clear and unmistakable error in a May 14, 
1982 Board decision.


FINDINGS OF FACT

1.  The May 14, 1982 decision found that the evidence had not 
demonstrated entitlement to an evaluation in excess of 30 
percent for the service-connected psychiatric disorder and 
had not shown entitlement to a total disability evaluation 
due to individual unemployability based on service-connected 
disabilities.

2.  The appellant has alleged that the evidence that was of 
record at the time of the May 1982 Board decision had 
demonstrated that he was 100 percent disabled and unable to 
work because of his service-connected psychiatric disorder; 
and that the Board had failed in the duty to assist by not 
obtaining all VA outpatient treatment records prior to 
rendering the 1982 decision.


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the May 14, 1982 Board decision in failing to grant an 
increased evaluation and entitlement to a total rating due to 
individual unemployability fails to meet the threshold 
pleading requirements for revision of the Board decision on 
grounds of clear and unmistakable error.  38 U.S.C.A. § 7111 
(West Supp. 1999); 38 C.F.R. §§ 20.1403, 1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error (CUE) in the May 14, 1982 Board decision, 
which had concluded that an increased evaluation for the 
service-connected psychiatric disorder and a total rating due 
to individual unemployability based on service-connected 
disabilities were not warranted.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's May 1982 decision contains CUE.  That determination 
had found that neither entitlement to an increased evaluation 
for the service-connected psychiatric disorder or entitlement 
to a total rating based on individual unemployability had 
been established.

The moving party has argued that the evidence of record at 
the time of the May 1982 Board decision had shown that 
entitlement to the claims raised had been established.  He 
stated that the evidence then of record had shown that he was 
100 percent disabled by his mental condition and was unable 
to work.  Such an allegation does not constitute a valid 
claim of CUE.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board at the time of the 
May 1982 decision had included VA outpatient treatment 
records developed between 1975 and 1980, a psychiatric 
evaluation conducted in February 1980 and a VA examination 
performed in June 1980, as well as two employment statements 
submitted by the veteran.  As noted in the Board decision, 
these records suggested that the veteran had suffered from a 
psychosis whose relationship to the then service-connected 
depressive neurosis was unclear due to the veteran's refusal 
to cooperate with the June 1980 examination and his 
unwillingness to report for further evaluation.  Given this, 
it was found that a complete evaluation of his service-
connected disorder could not be ascertained due to his 
refusal to cooperate and the claim for an increased 
evaluation was denied.  In regard to the claim for individual 
unemployability, it was noted that the veteran had himself 
stated in two employment statements that he had terminated 
his employment due to an on-the-job back injury.  He had not 
indicated that his psychiatric disorder had played a role in 
ceasing employment.  

Accordingly, the failures to conclude that an increased 
evaluation for the service-connected psychiatric disorder was 
warranted or that entitlement to a total rating due to 
individual unemployability based on service-connected 
disabilities had been established are not "undebatable" 
errors.  The May 1982 Board decision was, therefore, 
consistent with and supported by the law then applicable for 
determining entitlement to the benefits sought.  Therefore, 
the Board finds that the denials of the claims in May 1982 
were reasonable exercises of adjudicatory judgment and did 
not involve CUE.

Similarly, it also noted that the arguments raised by the 
veteran relate to the interpretation and evaluation of the 
evidence.  In this respect, the veteran has alleged that the 
May 1982 decision was in error essentially because the 
decision failed to find that the evidence had shown 
entitlement to a 100 percent disability evaluation and 
individual unemployability.  This argument represents a 
clear-cut example of disagreement as to how the evidence was 
interpreted and evaluated and as such cannot constitute a 
basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); 
see also Luallen, supra.

The veteran also alleged that the Board had not obtained all 
relevant VA outpatient treatment records prior to making its 
decision.  However, a review of the file noted that numerous 
records form the Rivera Beach VA Medical Center, spanning the 
period from 1975 to 1980, were part of the claims folder at 
the time of the May 1982 Board decision.  Therefore, it is 
does not appear that there was any failure in the duty to 
assist.  In any event, a claim that the duty to assist was 
breached is not a basis for a finding of CUE.  See 38 C.F.R. 
§ 20.1403(d)(2) (1999).

After a careful review of the evidence of record, it is 
concluded that the moving party has not set forth specific 
allegations of error, of either fact or law, in the May 14, 
1982 decision by the Board.  Accordingly, in the absence of 
any additional allegations, the motion is denied.


ORDER

The motion for revision of the May 14, 1982 Board decision on 
the grounds of CUE is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

